DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 136, 139, 141, 143, 144, 146, 147, 149-155, 158-162, 165, 167, 169, 171, drawn to a method of treating or preventing a gastrointestinal motility-related disorder in a subject, comprising administering to the subject a therapeutically effective amount of a chimeric peptide sequence, comprising: i) an N-terminal region comprising at least seven amino acid residues, the N- terminal region having a first amino acid position and a last amino acid position, wherein the N-terminal region comprises DSSPL (SEQ ID NO:121) or DASPH (SEQ ID NO:122), and Il) a C-terminal region comprising a portion of SEQ ID NO:99 (FGF 19), the C-terminal region having a first amino acid position and a last amino acid position, wherein the C-terminal region comprises amino acid residues 16-29 of SEQ ID NO:99 (FGF19), WGDPIRLRHLYTSG (SEQ ID NO:169), wherein the W residue corresponds to the first amino acid position of the C-terminal region; thereby treating or preventing the gastrointestinal motility-related disorder in the subject.
Group II, claim(s) 137, 138, 140, 142, 145, 148, 156, 157, 163, 164, 166, 168, 170, 172, drawn to a method of treating or preventing a gastrointestinal motility-related disorder in a subject, comprising administering to the subject a therapeutically effective amount of a chimeric peptide sequence, comprising: i) an N-terminal region comprising a portion of SEQ ID NO:100 (FGF21), the N-terminal region having a first amino acid position and a last amino acid position, wherein the N-terminal region comprises amino acid residues GQV, and wherein the V residue corresponds to the last amino acid position of the N- terminal region, and Il) a C-terminal region comprising a portion of SEQ ID NO:99 (FGF19), the C-terminal region having a first amino acid position and a last amino acid position, wherein the C-terminal region comprises amino acid residues 21-29 of SEQ ID NO:99 (FGF19), RLRHLYTSG (SEQ ID NO:185), and wherein the R residue corresponds to the first position of the C-terminal region; thereby treating or preventing the gastrointestinal motility-related disorder in the subject.
III, claim(s) 173-180, drawn to a method of treating a subject having a gastrointestinal motility-related disorder comprising (A) genotyping said subject to determine the presence of the KLB minor allele rs17618244; and (B) administering a therapeutically effective amount of a peptide sequence to the subject, the peptide comprising multiple alternatives that include FGF19 and FGF21 sequence variants relative to a reference or a wild type FGF19 or FGF21, as well as sequences overlapping with the genera of sequences of Groups I and II.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a therapeutic method comprising administering to a subject a peptide or protein comprising portions of FGF19 and/or FGF21 at the N- and C-termini of such peptide or protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2014105939, Ling et al., published 07-2014, cited as D1 in the parent’s Written Opinion (so not supplied herewith). This reference, inter alia, teaches therapeutically administering FGF19 protein variants comprising conservative substitutions that include substituting serine for glycine, see paras 1 and 103.  Instant claim 1 encompasses proteins that comprise DASPH as part of the N-terminus, and this is a portion of FGF19 sequence but for a substitution of S for G, see instant application SEQ ID NO:99, positions 7-11. Thus, given instant claim 136’s open “comprising” transition, claim 136 encompasses administering a variant of FGF19 taught in the ‘939 reference to include the conservative substitution of G to S. As such, the common technical feature is not a special technical feature. The examiner notes that the current independent claims do not indicate the complete sequence of what is administered, and Table 1, pages 60-73, lists sequences much larger than the claimed N- and C-terminal sequences.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If Group I is elected:
a) a single species of the complete peptide sequence that is administered, identified by SEQ ID NO, without variables.
b) the subject’s status, specifically whether the subject has a specific disease or condition or predisposition thereto, and if, to what specific disease or condition.  This pertains to possible conditions such as those listed in claims 141, 167, 169, 171. 
If Group II is elected:
a) a single species of the complete peptide sequence that is administered, identified by SEQ ID NO, without variables.
b) the subject’s status, specifically whether the subject has a specific disease or condition or predisposition thereto, and if, to what specific disease or condition.  This pertains to possible conditions such as those listed in claims 142, 168, 170, 172.
If Group III is elected:
a) a single species of the complete peptide sequence that is administered, identified by SEQ ID NO, without variables.
b) the subject’s genotype as to KLB minor allele rs17618244.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  136-180.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./
Examiner
Art Unit 1658



								/FRED H REYNOLDS/                                                                                                        Primary Examiner, Art Unit 1658